

117 HR 3276 IH: Prioritizing Information for Investors Act
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3276IN THE HOUSE OF REPRESENTATIVESMay 17, 2021Mr. Huizenga introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to repeal certain disclosure requirements, and for other purposes.1.Short titleThis Act may be cited as the Prioritizing Information for Investors Act.2.Repeal of certain disclosure requirements(a)Dodd-FrankThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended—(1)by repealing—(A)subsection (b) of section 953;(B)section 1502;(C)section 1503; and(D)section 1504; and(2)in the table of contents for the Act, by striking the items relating to section 1502, 1503, and 1504.(b)Securities Exchange Act of 1934Section 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended—(1)by repealing subsections (p) and (q); and(2)by redesignating subsection (r) as subsection (p).